NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

LUCIEN ALEXIS,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-786
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Manatee County; Brian A. Iten,
Judge.

Chris M. Pratt, Palmetto, for Appellant.


PER CURIAM.

              Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); Smith v. State,

120 So. 3d 155 (Fla. 4th DCA 2013); Johnson v. Office of State Attorney, 987 So. 2d
206 (Fla. 5th DCA 2008); Francois v. State, 934 So. 2d 536 (Fla. 3d DCA 2006).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.